     Case 2:19-cr-00595-CAS Document 97 Filed 01/12/21 Page 1 of 3 Page ID #:794



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     CHELSEA NORELL (Cal. Bar No. 280831)
 4   LINDSAY M. BAILEY (Cal. Bar No. 285047)
     Assistant United States Attorneys
 5   Violent and Organized Crime/International
     Narcotics, Money Laundering, and Racketeering
 6   Sections
          1400 United States Courthouse
 7        312 North Spring Street
          Los Angeles, California 90012
 8        Telephone: (213) 894-2624/6875
          Facsimile: (213) 894-0141
 9        E-mail:    chelsea.norell@usdoj.gov
                     lindsay.bailey@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                          UNITED STATES DISTRICT COURT

13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,               No. 19-00595-CAS

15             Plaintiff,                    [PROPOSED] ORDER CONTINUING TRIAL
                                             DATE AND FINDINGS REGARDING
16                   v.                      EXCLUDABLE TIME PURSUANT TO SPEEDY
                                             TRIAL ACT
17   EDWARD BUCK,
                                             [PROPOSED] TRIAL DATE: 04-20-2021
18             Defendant.                    [PROPOSED] FINAL STATUS
                                             CONFERENCE:            04-12-2021
19

20

21        The Court has read and considered the Stipulation Regarding
22   Request for (1) Continuance of Trial Date and (2) Findings of
23   Excludable Time Pursuant to the Speedy Trial Act, filed by the
24   parties in this matter on January 11, 2021.         The Court hereby finds
25   that the Stipulation, which this Court incorporates by reference into
26   this Order, demonstrates facts that support a continuance of the
27   trial date in this matter, and provides good cause for a finding of
28   excludable time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.
     Case 2:19-cr-00595-CAS Document 97 Filed 01/12/21 Page 2 of 3 Page ID #:795



 1         The Court further finds that: (i) the ends of justice served by

 2   the continuance outweigh the best interest of the public and

 3   defendant in a speedy trial; (ii) failure to grant the continuance

 4   would be likely to make a continuation of the proceeding impossible,

 5   or result in a miscarriage of justice; and (iii) failure to grant the

 6   continuance would unreasonably deny defendant continuity of counsel

 7   and would deny defense counsel the reasonable time necessary for

 8   effective preparation, taking into account the exercise of due

 9   diligence [ADD ANY APPLICABLE FINDING ADDED TO STIPULATION, INCLUDING

10   (h)(3)(A) (UNAVAILABLE DEFENDANT OR WITNESS), (h)(7)(B)(ii) (UNUSUAL/

11   COMPLEX CASE), (h)(1)(D) (MOTIONS), (h)(6) (DEFENDANT JOINED FOR

12   TRIAL)] .

13         THEREFORE, FOR GOOD CAUSE SHOWN:

14         1.    The trial in this matter is continued from January 19, 2021

15   to April 20, 2021, at 9:30 A.M.       A final status conference is set for

16   April 12, 2021, at 1:30 P.M.

17         2.    The time period of January 19, 2021 to April 20, 2021,

18   inclusive, is excluded in computing the time within which the trial

19   must commence, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i),

20   and (B)(iv).

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                          2
     Case 2:19-cr-00595-CAS Document 97 Filed 01/12/21 Page 3 of 3 Page ID #:796



 1        3.     Nothing in this Order shall preclude a finding that other

 2   provisions of the Speedy Trial Act dictate that additional time

 3   periods are excluded from the period within which trial must

 4   commence.   Moreover, the same provisions and/or other provisions of

 5   the Speedy Trial Act may in the future authorize the exclusion of

 6   additional time periods from the period within which trial must

 7   commence.

 8        IT IS SO ORDERED.

 9

10    January 12, 2021
      DATE                                    HONORABLE CHRISTINA A. SNYDER
11                                            UNITED STATES DISTRICT JUDGE
12

13

14   Presented by:
15
     LINDSAY M. BAILEY
16   Assistant United States Attorney
17

18

19

20

21

22

23

24

25

26

27

28

                                          3
